 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic and Pacific Tea CompanyandLocal 492, Amer-ican Bakery and Confectionery Workers International Union,AFL-CIO, Petitioner.Case No. 4-RC-355f. April 28,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Petitioner seeks an election among the production employeesof the Employer's Philadelphia, Pennsylvania, bakery.The Em-ployer and the Intervenors contend that the contract of Local 492(the intervening local) is a bar.The Petitioner contends that thecontract is not a bar because a schism has occurred, and because Local492 is defunct.Local 492 is an amalgamated local union which represents em-ployees of 13 employers in Pennsylvania.Originally a direct affiliateof AFL, Local 492 later was chartered by Bakery Workers, whicheventually became affiliated with AFL-CIO through the merger ofthose two parent organizations.Local 492 was recognized by theEmployer as the representative of the employees herein involved in1940 and has executed successive contracts covering them since thattime.The most recent contract, which is asserted as a bar, is effectivefrom January 1, 1957, until October 1, 1958.After proceedings initiated by it as the result of charges of corrup-tion preferred against Bakery Workers officials in March 1957, theAFL-CIO convention voted on December 9 to expel Bakery Workers,effectiveDecember 12, on grounds of corruption.On December 12,1The hearing officer permitted Bakery andConfectioneryWorkers International unionof America,herein called Bakery workers,and its Local 492, herein called Local 492, tointervene on the basisof Local 492's currentcontractwith the Employer covering theemployees involved.The Petitioner objects to the intervention of Local 492, and contendsit is not a labor organization,on the ground that it is defunct.The Petitioner alsoobjects to the intervention of Bakery workers on the ground that it is not a party tothe contractThe objections are overruledwe find, forthe reasons stated below, thatLocal 492isnot defunct.As it admits employees to membership and negotiated thecurrent contract,we find that it is a labor organization,and as a partyto the contract,it is entitled to intervene.Bakery workers, as the International with which the con-tracting Local is affiliated,and which is administering the affairs of Local 492 througha trustee,also has a sufficient interest to be entitled to intervene.120 NLRB No. 91. THE GREAT ATLANTIC AND PACIFIC TEA COMPANY657AFL-CIO chartered American Bakery and Confectionery WorkersInternational Union, herein called American Bakery Workers 2Local 492, pursuant to notices previously mailed to all membershops, called a special meeting of its members on December 11.Ap-proximately 400 of its 2,600 members attended,' and unanimouslyadopted a resolution disaffiliating from Bakery Workersfor reasonsrelated to its expulsion from AFL-CIO, directing all officers to retaintheir offices, protect the Local's assets, and apply to the new inter-national, American Bakery Workers, for a charter.The charter wassubsequently granted.A majority of Local 492's members have signeda petition endorsing the action taken at the meeting, 2,183 membershave signed cards disaffiliating from Bakery Workers and authorizingthe Petitioner to represent them, and 2,107 have signed the Petitioner'scheckoff cards.Of the Employer's average complement of 230 to 260employees, 245 have signed cards disaffiliating from Bakery Workersand authorizing the Petitioner to represent them.All members of theshop committee at the instant plant have defected to the Petitioner.The Petitioner has advised the Employer of the foregoing change inaffiliation and, through the shop committee at the instant plant, hastaken over administration of the contract, processing grievances atweekly meetings with management.BakeryWorkers has removed the defecting officers of its Local492 and has appointed a trustee and assistant trustees for the Local.The trustee has established a new office and has held meetings ofsmall groups of employees, some of whom signed cards declaringtheir loyalty to BakeryWorkers.Although the trustee has nothandled any grievances, he informed the Employer of his appoint-ment and claims to be ready, willing, and able to administer thecontract.The Employer is holding checked-off dues in escrow.In the light of the foregoing, it is apparent the Bakery WorkersLocal 492 is not defunct.Even though most of its members and allits officers have defected, a trustee and assistant trustees appointedby Bakery Workers are actively carrying on its affairs from a newoffice, have informed the Employer to that effect, and have contactedmembers and held meetings.Some of Local 492's members haveremained loyal.It is willing to, and capable of, administering itscontract 4However, the Board has held, under circumstances similar to thoseexisting here, that the expulsion of an international union from its2 The charter was granted to a dissident group within Bakery Workers,led by fiveofficers of the International known as "Committee to Preserve Integrity in the Bakery andConfectioneryWorkers International Union of America,AFL-CIO."3 The usual attendance at Local 492 membership meetings was 200 to 2756The Youngstown Steel Door Company,116 NLRB 986. Cf.John Deere Plow Worksof Deere i Company,115 NLRB 923, 925483142-59-vol. 120-43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDparent organization, coupled with disaffiliation action at the locallevel for reasons related to the expulsion, disrupts and confuses theestablished bargaining relationship between the employer and therepresentative of the employees, creating a schism which warrantsthe holding of an election despite the existence of a contract betweensuch representative and the employer.'A departure from this prin-ciple is not warranted by the fact that the disaffiliation action mayhave violated the constitutions and bylaws of Local 492 and BakeryWorkers,' or did not meet all the formalities which the Board insome cases has required.'We therefore find that a schism exists 8and that the contract does not bar an election at this time.'Accord-ingly, we find that a question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.lo4. In accord with the agreement of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: All production employees at the Employer's14. CLawrenceLeather Company,108 NLRB 546.6 Globe Forge, Inc.,115 NLRB 862We find no meat in the Intervenors'contentionthat the disaffiliation-affiliation action was directed by a rivalunionengaged inraidingactivitiesIt is clear that the movement was led by a dissident group within the BakeryWorkers Union itself and not by a j aiding outside union (see footnote2, supra)'In view of the nationwide publicity surrounding the Bakery Workers' expulsion pro-ceedings,the efforts of both factions in the Union to explain their positions to all localsand their members, and the discussions of these matters by the members atmeetingsprior to December 12, we find without meiit the Intervenors' contention that the noticesent to all shops for posting, announcing the December 11 meeting of Local 492, did notadequately advise the membeis of the purpose of the meetingWritten on Local 492'sletterhead, the notice stated- "Attention.AttentionTo All MembersThere willbe a general membership meeting at the Dobbins Vocational School, 22nd & Lehigh Avenue,Philadelphia, Penna on Wednesday, December 11, 1957, at 8 00 P M.Mattersof greatimportance to everyone will be discussed and voted uponTherefore, everyoneisurgedtoattend this important meetingFratei nally yours, John D Nicola, Secretary-Treasurer"SeeA C Lawrence Leather Company,113 NLRB 60,EmpireZinc Division,The New JerseyZinc Company,Isaffiliationmeetingoccurred on December 11, 1 day before Bakery Workers'expulsionfrom AFL-CIO becameeffective on December 12However, the meeting occurred 2 days after the AFL-CIOconvention voted for expulsion on December 9We therefore find, contrarytention of the Intervenors, that the Local 492 disaffiliation was not prematureIn view of our decisionherein,we find it unnecessary to, and therefore do not, passupon the Petitioner's other objections to the coutiactNoi do we pass upon the obliga-tions of the parties with respect to the contract, as requested by the EmployerJohnDeere Plow IVoiks of Deere if Company,115 NLRB 923The Petitioner's alternative request that the Board declare that it hassucceeded toLocal 492's contract and dismissthe petitionis denied.Prudential Insurance Companyof America,106 NLRB 237, relied on by the Petitioner, is inapposite. In that case anemployer petition was dismissedon notionof the union to which the contracthad beenassignedin connection with a disathliation action, the Board finding that the union hadsucceeded to the contractHere, theie was no assignmentMoreover, it is clear thatthe Petitioner may not, alter iaisnig a question concerning iepiesentation by filing apetition, theieaftei assert what it alleges to be its own contract as a barPuertoRicoNLRB 382 The other cases cited by the Petitioner are inappositebecause they did not involve schism situations10Wo find nomerit inthe Intervenors' contention that a freeelection cannot be heldbecause of the Petitioner's seizure of Local 492's assetsThere isno indication that theassets have been disbursed to the I'etitionei's advantage, as was doneinKearneyctTieckei Comp v N. L R. B ,210 F 2d 852 (C A 7), relied on by the Intervenors. JOINT COUNCIL OF SPORTSWEAR659bakery, Ridge Avenue and Sedgely Street, Philadelphia, Pennsyl-vania, excluding drivers, salaried employees, confidential employees,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.Joint Council of Sportswear,Cotton Garment,Undergarment &Accessory Workers Union,AFL-CIOandMrs. Edwin Selvin,Labor Relations Consultant.Case No. 21-CB-864.April 29,1958DECISION AND ORDEROn July 16, 1957, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding finding thatRespondent Joint Council of Sportswear, Cotton Garment, Under-garment & Accessory Workers Union, AFL-CIO, herein called theJoint Council, had engaged in and was engaging in certain unfairlabor practices, and recommending that it and Respondent LosAngeles Dress and Sportswear Joint Board, herein called the JointBoard,' as the successor of, the Joint Council, cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents, the General Counsel, and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with modifications and additionsnoted below 21.We agree with the Trial Examiner that the Joint Council vio-lated the Act herein. In so finding, we adopt the Trial Examiner's1By way of a corrective amendment at the hearing, the Joint Board was made aParty Respondent herein2The operations of naiou, Inc. and En Toui, herein called the Employer, are sufficientto warrant the assertion of jurisdiction in this case without consideration of such itemsas transportation charges and timl,, discountswe therefore deem it unnecessary topassupon the Trial Examiner's tie.itment of those items in the Intermediate Report.120 NLRB No. 90.